







Exhibit 10.1






































CHEVRON CORPORATION
ESIP RESTORATION PLAN
(Amended and Restated as of January 1, 2018)


























































2018.01.ESIP-RP.2
40
 




--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
Page
 
 
 
 
SECTION I. INTRODUCTION
44
SECTION II. DEFINITIONS
45
(a) “Account” or “Accounts”
45
(b) “Beneficiary”
45
(c) “Benefit Protection Period”
45
(d) “Benefit Protection Period Commencement Date”
45
(e) “Business in Competition”
45
(f) “Change in Control”
45
(g) “Chevron Stock”
45
(h) “Code”
46
(i) “Committee”
46
(j) “Composite Transaction Report”
46
(k) “Corporation”
46
(l) “Corporation Confidential Information”
46
(m) “Deferred Compensation Plan”
46
(n) “DCP”
46
(o) “DCP Salary Deferral”
47
(p) “Document”
47
(q) “Employee”
47
(r) “ERISA”
47
(s) “ESIP”
47
(t) “ESIP-RP Regular Earnings”
47
(u) “ESIP-RP”
47
(v) “ESIP Restoration Benefit”
47
(w) “Excess Plan”
47
(x) “Grandfathered Amount”
48
(y) “Misconduct”
48
(z) “Participant”
49



2018.01.ESIP-RP.2
41
                              
 

--------------------------------------------------------------------------------







TABLE OF CONTENTS


 
(continued)
 
Page
 
 
 
 
 
(aa) “Payroll”
49


(bb) “Plan Benefit”
49


(cc) “Plan Year”
49


(dd) “Quarter”
49


(ee) “Section 401(a)(17) Limitation”
49


(ff) “Separation from Service”
49


(gg) “Stock Units”
50


(hh) “Subsidiary”
50


(ii) “Successors and Assigns”
50


(jj) “Unforeseeable Emergency”
50


SECTION III. ELIGIBILITY AND PARTICIPATION
51


SECTION IV. PLAN BENEFITS
51


(a) Allocation of Stock Units
51


(b) Earnings
52


SECTION V. DISTRIBUTION OF PLAN BENEFITS
52


(a) Default Distribution Form
52


(b) Distribution Election
52


(c) Valuation of Stock Units/Determination of Installment Payments
52


(d) Change of Distribution Form Election
53


(e) Acceleration of Payments
53


(f) Unforeseeable Emergency
53


(g) Cashout Limit
54


SECTION VI. DEATH BENEFITS
54


(a) Beneficiary Designation
54


(b) Time and Form of Death Benefit
54


SECTION VII. MISCELLANEOUS
54


(a) Forfeitures
54


(b) Funding
54


(c) Tax Withholding
54







2018.01.ESIP-RP.2
42
                              
 

--------------------------------------------------------------------------------







TABLE OF CONTENTS


 
(continued)
 
Page
 
 
 
 
(d) No Employment Rights
55
(e) No Assignment of Property Rights
55
(f) Effect of Change in Capitalization on Participant’s Accounts
55
(g) Administration
55
(h) Amendment and Termination
55
(i) Effect of Reemployment
56
(j) Excess Plan/Top-Hat Plan Status
56
(k) Successors and Assigns
56
(l) 409A Compliance
56
(m) Choice of Law
56
SECTION VIII. CHANGE IN CONTROL
57
(a) Restrictions on Amendments During Benefit Protection Period
57
(b) Exception to Section VIII.(a)
57
(c) Restrictions on Certain Actions Prior to or Following, a Change in Control
57
(d) ESIP Restoration Benefit
58
(e) Distribution of Plan Benefits
58
(f) Establishment of a Trust
58
(g) No Forfeitures
58
(h) Miscellaneous
58
SECTION IX. GRANDFATHERED PROVISIONS
59
SECTION X. EXECUTION
59
APPENDIX A - GRANDFATHERED PLAN PROVISIONS
APPENDIX B - DISTRIBUTION PROVISIONS for Separation from Service between January
1, 2005 and December 31, 2008

















2018.01.ESIP-RP.2
43
                              
 

--------------------------------------------------------------------------------








CHEVRON CORPORATION
ESIP RESTORATION PLAN


(Amended and Restated as of January 1, 2018)
SECTION I.
INTRODUCTION.

(a)The ChevronTexaco Corporation ESIP Restoration Plan (the “ESIP-RP”) was
established effective July 1, 2002 as a spin out of a portion of the liabilities
of the Chevron Corporation Excess Benefit Plan (the “Excess Plan”). The ESIP-RP
provides additional retirement benefits to those provided under the Chevron
Employee Savings Investment Plan (the “ESIP”) (prior to January 1, 2006, the
ESIP was named the ChevronTexaco Employee Savings Investment Plan). In addition,
the ESIP‑RP also provided additional retirement benefits to those provided under
the Unocal Savings Plan (the “USP”), effective January 1, 2006 through the
effective date of the USP’s merger with the ESIP.
(b)Effective July 1, 2006, the ESIP-RP was amended and restated to incorporate
certain ESIP-RP changes which occurred subsequent to July 1, 2002, and to rename
the ESIP-RP the Chevron Corporation ESIP Restoration Plan. From July 1, 2002
through December 31, 2005, this ESIP‑RP provided additional retirement benefits
to those provided under the ESIP because the ESIP’s benefits are subject to
limitations on contributions imposed by sections 401(a)(17) or 415 of the Code
and because the ESIP’s definition of Regular Earnings did not include salary
deferrals under the Chevron Corporation Deferred Compensation Plan for
Management Employees (together with the Chevron Corporation Deferred
Compensation Plan for Management Employees II, the “Deferred Compensation
Plan”). Prior to January 1, 2006, Participants received credits under this
ESIP‑RP without regard to whether the Participant deferred any amount to the
Deferred Compensation Plan or the ESIP.
(c)On August 10, 2005, the Corporation acquired Unocal Corporation and later
became the sponsor of the USP. Effective January 1, 2006, the ESIP‑RP also
provides benefits to certain members of the USP as described below.
(d)Effective January 1, 2006, amounts allocated to this ESIP-RP are limited to
Participants (including Members of the ESIP and USP) whose compensation exceeds
the limitation on compensation that may be taken into account with respect to a
qualified retirement plan that is imposed by section 401(a)(17) of the Code (the
“Section 401(a)(17) Limitation”) and who elect to defer two percent (2%) or more
of their Regular Earnings over this limitation to the Deferred Compensation
Plan.
(e)In addition, the July 1, 2006 ESIP-RP restatement was intended to incorporate
changes necessary to comply with section 409A of the Code, to grandfather the
provisions of the ESIP‑RP that were in effect as of December 31, 2004, and to
adopt certain other transitional rules pursuant to guidance issued with respect
to section 409A of the Code.




2018.01.ESIP-RP.2
44
 

--------------------------------------------------------------------------------







(f)Effective January 1, 2009, the ESIP-RP was amended and restated in order to
comply with the Internal Revenue Service’s final regulations under Section 409A.
Because of certain changes to the ESIP’s definition of Regular Earnings
effective on or after January 1, 2008, the ESIP-RP was also amended to continue
to include salary deferrals under the Deferred Compensation Plan and exclude
awards under the Chevron Incentive Plan (or successor plan) in the compensation
used for purposes of this ESIP-RP.
(g)Effective January 1, 2018, the ESIP-RP was amended and restated in order to
use the closing price of Chevron Stock as reported on the New York Stock
Exchange to value transactions in shares of Chevron Stock for purposes of
calculating benefits under the ESIP-RP, and to incorporate prior administrative
amendments.
(h)The main text of this ESIP-RP shall govern the Plan Benefit attributable to
amounts credited to a Participant’s Account (and earnings thereon) on or after
January 1, 2005 except that Appendix B shall govern the distribution of such
Plan Benefit of a Participant who incurs a Separation from Service between
January 1, 2005 and December 31, 2008. Appendix A shall govern a Participant’s
Grandfathered Amount.
SECTION II.
    DEFINITIONS.

Except as provided below, capitalized terms used in the ESIP-RP shall have the
same meaning as in the ESIP.
(a)“Account” or “Accounts” means as to any Participant the separate account
maintained in order to reflect his or her interest in the ESIP-RP.
(b)“Beneficiary” means the person, persons or trust (that meets the requirements
of Treasury Regulation 1.401(a)(9)-4) that has been designated by a Participant
to receive the Participant’s ESIP Restoration Benefit or portion thereof, as
provided in Section VI.
(c)“Benefit Protection Period” means the period commencing on the Benefit
Protection Period Commencement Date and terminating two years after the date of
a Change in Control.
(d)“Benefit Protection Period Commencement Date” means the date six months prior
to the public announcement of the proposed transaction which, when effected, is
a Change in Control.
(e)“Business in Competition” means any person, organization or enterprise which
is engaged in or is about to be engaged in any line of business engaged in by
the Corporation at such time.
(f)“Change in Control” means a change in control of the Corporation as defined
in Article VI of the Corporation’s By-Laws, as it may be amended from
time-to-time.
(g)“Chevron Stock” means the common stock of the Corporation.








2018.01.ESIP-RP.2
45
 

--------------------------------------------------------------------------------







(h)“Code” means the Internal Revenue Code of 1986, as amended.
(i)“Committee” means the Management Compensation Committee of the Board of
Directors of the Corporation.
(j)“Composite Transaction Report” means the New York Stock Exchange, Inc.
Composite Transaction Report, or such other stock report as the Committee from
time to time may designate.
(k)“Corporation” means Chevron Corporation, a Delaware corporation, or any
Successors or Assigns. Where the context shall permit, “Corporation” shall
include the Subsidiaries of Chevron Corporation.
(l)“Corporation Confidential Information” includes:
(1)Information embodied in inventions, discoveries and improvements, whether
patentable or unpatentable, including trade secrets;
(2)Geological and geophysical data and analyses thereof, well information,
discoveries, development initiatives, reserves, offshore bidding strategies,
potential value of unleased offshore acreage, exploration and other business
strategies and investment plans, business methods, current and planned
technology, processes and practices relating to the existence of, exploration
for, or the development of oil, gas, or other potentially valuable raw material,
product, mineral or natural resource of any kind;
(3)Confidential personnel or Human Resources data;
(4)Customer lists, pricing, supplier lists, and Corporation processes;
(5)Any other information having present or potential commercial value; and
(6)Confidential information of any kind in possession of the Corporation,
whether developed for or by the Corporation (including information developed by
the Participant), received from a third party in confidence, or belonging to
others and licensed or disclosed to the Corporation in confidence for use in any
aspect of its business and without regard to whether it is designated or marked
as such through use of such words as “classified,” “confidential” or
“restricted;
Provided, however, that Corporation Confidential Information shall not include
any information that is or becomes generally known through no wrongful act or
omission of the Participant. However, information shall not fail to be
Corporation Confidential Information solely because it is embraced by more
general information available on a non-confidential basis.
(m)“Deferred Compensation Plan” means the Chevron Corporation Deferred
Compensation Plan for Management Employees or the Chevron Corporation Deferred
Compensation Plan for Management Employees II, whichever is applicable.
(n)“DCP” means the Chevron Corporation Deferred Compensation Plan for Management
Employees II.


2018.01.ESIP-RP.2
46
 

--------------------------------------------------------------------------------







(o)“DCP Salary Deferral” means a contribution of two percent (2%) or more of DCP
Regular Earnings (as defined in the Rules governing the amounts deferred under
the DCP) above the Section 401(a)(17) Limitation to the DCP.
(p)“Document” means any devices, records, data, notes, reports, abstracts,
proposals, lists, correspondence (including e-mails), specifications, drawings,
blueprints, sketches, materials, equipment, reproductions of any kind made from
or about such documents or information contained therein, recordings, or similar
items.
(q)“Employee” means an individual who is paid on the U.S. dollar Payroll of the
Corporation, but shall not include an individual for any period in which he or
she is:
(1)Compensated for services by a person other than the Corporation and who, at
any time and for any reason, is deemed to be an Employee;
(2)Not on the Payroll of the Corporation and who, at any time and for any
reason, is deemed to be an Employee;
(3)A leased employee within the meaning of section 414(n) of the Code, or would
be a leased employee but for the period-of-service requirement of
section 414(n)(2)(B) of the Code, and who is providing services to the
Corporation;
(4)If, during any period, the Corporation has not treated an individual as an
Employee and, for that reason, has not withheld employment taxes with respect to
that individual, then that individual shall not be treated as an Employee for
that period, even in the event that the individual is determined, retroactively,
to have been an Employee during all or any portion of that period.
(r)“ERISA” means the federal Employee Retirement Income Security Act of 1974, as
amended.
(s) “ESIP” means the Chevron Corporation Employee Savings Investment Plan.
(t)“ESIP-RP Regular Earnings” means “Regular Earnings” as defined in the ESIP:
(1)Without regard to the Section 401(a)(17) Limitation;
(2)Not including any awards under the Chevron Incentive Plan of Chevron
Corporation (or any successor plans); and
(3)Including deferred amounts under a DCP Salary Deferral.
(u)“ESIP-RP” means the Chevron Corporation ESIP Restoration Plan.
(v)“ESIP Restoration Benefit” means the benefit described in Section IV.
(w) “Excess Plan” means the Chevron Corporation Excess Benefit Plan as
originally established effective January 1, 1976, amended thereafter from time
to time, and effective July 1,




2018.01.ESIP-RP.2
47
 

--------------------------------------------------------------------------------







2002 reconstituted to form the Chevron Corporation Retirement Restoration Plan,
the Chevron Corporation Supplemental Retirement Plan, and the ESIP‑RP.
(x) “Grandfathered Amount” means that portion, if any, of a Participant’s Plan
Benefit which was credited to his or her Account as of December 31, 2004 (and
earnings thereon).
(y)“Misconduct” of a Participant means:
(1)The Corporation has been required to prepare an accounting restatement due to
material noncompliance, as a result of misconduct, with any financial reporting
requirement under the securities laws, and the Committee has determined in its
sole discretion that the Participant:
(A)Had knowledge of the material noncompliance or circumstances giving rise to
such noncompliance and willfully failed to take reasonable steps to bring it to
the attention of appropriate individuals within the Corporation; or
(B) Knowingly engaged in practices which materially contributed to the
circumstances that enabled such material noncompliance to occur;
(2)A Participant commits an act of embezzlement, fraud or theft with respect to
the property of the Corporation, materially violates the Corporation’s conflict
of interest policy, or breaches his or her fiduciary duty to the Corporation;
(3)A Participant, while still employed by the Corporation:
(A)Willfully misappropriates or discloses to any person, firm or corporation any
Corporation Confidential Information, unless the Participant is expressly
authorized by the Corporation’s management to disclose such Corporation
Confidential Information, pursuant to a written non-disclosure agreement that
sufficiently protects it;
(B)Directly or indirectly engages in, commences employment with, or materially
renders services, advice or assistance to any Business in Competition with the
Corporation other than on behalf of the Corporation;
(C)Induces or attempts to induce, directly or indirectly, any of the
Corporation’s customers, employees, representatives or consultants to terminate,
discontinue or cease working with or for the Corporation, or to breach any
contract with the Corporation, in order to work with or for, or enter into a
contract with, the Participant or any third party other than when such action is
taken on behalf of the Corporation;
(4)A Participant willfully fails to promptly return all Documents and other
tangible items belonging to the Corporation that are in his or her possession or
control upon termination of employment, whether pursuant to retirement or
otherwise;
(5)A Participant willfully commits an act which, under applicable law,
constitutes the misappropriation of a Corporation trade secret or otherwise
violates the law of unfair competition with respect to the Corporation;
including, but not limited to, unlawfully:




2018.01.ESIP-RP.2
48
 

--------------------------------------------------------------------------------







(A)Using or disclosing Corporation Confidential Information; or
(B)Soliciting (or contributing to the soliciting of) the Corporation’s
customers, employees, representatives, or consultants to:
(i)Terminate, discontinue or cease working with or for the Corporation; or
(ii)To breach any contract with the Corporation, in order to work with or for,
or enter into a contract with, the Participant or any third party;
(6)A Participant willfully fails to inform any new employer of the Participant’s
continuing obligation to maintain the confidentiality of the trade secrets and
other Corporation Confidential Information obtained by the Participant during
the term of his or her employment with the Corporation;
The Committee shall determine in its sole discretion whether the Participant has
engaged in any of the acts set forth in subsections (1) through (6) above, and
its determination shall be conclusive and binding on all interested persons.
(z) “Participant” means a person who is eligible to participate in the ESIP-RP
as provided in Section III. Notwithstanding the foregoing, an individual who is
paid on a non-U.S. Payroll or on the Global Offshore Payroll is not an
“Employee” for purposes of becoming a Participant under Section III.(1) or a
“Participant” for purposes of receiving an allocation under Section IV.(a).
(aa)“Payroll” means the system used by the Corporation to pay those individuals
it regards as Corporation employees for their services and to withhold
employment taxes from the compensation it pays to such employees. “Payroll” does
not include any system the Corporation uses to pay individuals whom it does not
regard as Corporation employees and for whom it does not actually withhold
employment taxes (including, but not limited to, individuals it regards as
independent contractors) for their services.
(bb)    “Plan Benefit” means the benefit described in Section IV.
(cc)     “Plan Year” means the calendar year.
(dd)     “Quarter” means a calendar quarter.
(ee)    “Section 401(a)(17) Limitation” means the limitation on the amount of
annual compensation that may be taken into account pursuant to
section 401(a)(17) of the Code.
(ff)    “Separation from Service” means “separation from service” with the
Corporation within the meaning of section 409A of the Code
(1)Whether such a termination of employment has occurred is determined based on
whether the facts and circumstances indicate that the Corporation and employee
reasonably anticipated that no further services will be performed after a
certain date or that the level of bona fide


2018.01.ESIP-RP.2
49
 

--------------------------------------------------------------------------------







services the employee would perform after such date (whether as an employee or
as an independent contractor) would permanently decrease to less than fifty
percent (50%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36)-month period (or the full period of services to the employer if
the employee has been providing services to the employer less than thirty-six
(36) months).
(2)Notwithstanding the foregoing, the employment relationship is treated as
continuing intact:
(A)While the individual is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six (6) months, or
if longer, so long as the individual retains a right to reemployment with the
service recipient under an applicable statute or by contract. Where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, where such impairment causes the
employee to be unable to perform the duties of his or her position of employment
or any substantially similar position of employment, a twenty-nine (29)-month
period of absence is substituted for such six (6)-month period.
(B)Until the individual separates from service with the third-party, where the
employee terminates employment with the Corporation due to a bona fide sale of
substantial assets to such third-party and becomes employed by it in connection
with such sale; provided that the Corporation or the Committee so designates
within its sole discretion no later than the closing date of the sale.
(gg)    “Stock Units” means the Chevron stock equivalents credited to a
Participant’s Account in accordance with Section IV.
(hh)    “Subsidiary” means any corporation or entity with respect to which the
Corporation, one or more Subsidiaries, or the Corporation together with one or
more Subsidiaries, owns not less than eighty percent (80%) of the total combined
voting power of all classes of stock entitled to vote, or not less than eighty
percent (80%) of the total value of all shares of all classes of stock.
(ii)    “Successors and Assigns” means a corporation or other entity acquiring
all or substantially all the assets and business of the Corporation (including
the ESIP-RP) whether by operation of law or otherwise; including any corporation
or other entity effectuating a Change in Control of the Corporation.
(jj)    “Unforeseeable Emergency”
(1)Means a severe financial hardship to the Participant or his or her
Beneficiary resulting from:
(A)An illness or accident of the Participant or Beneficiary, the Participant’s
or Beneficiary’s spouse, or the Participant’s or Beneficiary’s dependent (as
defined in section 152(a) of the Code);






2018.01.ESIP-RP.2
50
 

--------------------------------------------------------------------------------







(B)Loss of the Participant’s or Beneficiary’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance); or
(C)Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant or Beneficiary.
(2)    Notwithstanding Section II.(jj) (1); a hardship shall not constitute an
Unforeseeable Emergency:
(A)To the extent that it is, or may be, relieved by:
(i)Reimbursement or compensation, by insurance or otherwise;
(ii)Liquidation of the Participant’s or Beneficiary’s assets to the extent that
the liquidation of such assets would not itself cause severe financial hardship
(such assets shall include but not be limited to stock options, Common Stock,
and Chevron Corporation Employee Savings Investment Plan balances); or
(iii)Cessation of deferrals under the plan.
(B)If (among other events), it consists of payment of college tuition or
purchasing a home.
SECTION III.    ELIGIBILITY AND PARTICIPATION.
Participation in the ESIP-RP shall be limited to individuals who: on January 1,
2018, or thereafter, meet the following requirements:
(1)they
(A)are Employees who are eligible to participate in the ESIP; and
(B)make a DCP Salary Deferral; or
(2)they have an undistributed accrued benefit under the ESIP-RP.
SECTION IV.    PLAN BENEFITS.
The Plan Benefit under the ESIP-RP consists of the ESIP Restoration Benefit. The
ESIP Restoration Benefit is the lump sum value of a Participant’s Stock Units
which are credited to a Participant’s Account. In addition to the Stock Units
credited to a Participant’s Account as of December 31, 2008, Stock Units are
credited to such Account as described below in Sections IV.(a) and are credited
with earnings in accordance with Section IV.(b) below.
(a)Allocation of Stock Units. A Participant who makes a DCP Salary Deferral for
the calendar year shall receive an allocation of Stock Units equal to eight
percent (8%) of that portion of the Participant’s ESIP-RP Regular Earnings that
are not included in “Regular Earnings” under the ESIP.




2018.01.ESIP-RP.2
51
 

--------------------------------------------------------------------------------







(b)Earnings. As of the payment date of a cash dividend paid with respect to
shares of Chevron Stock, each Participant’s Account shall be credited with the
number of Stock Units determined by multiplying the number of Stock Units in
such Account on the day prior to the ex-dividend date by the per share amount of
such dividend, and by dividing the resulting amount by the Chevron Stock price
as of the close of business as reported on the New York Stock Exchange as of the
payment date.
SECTION V.    DISTRIBUTION OF PLAN BENEFITS.
Plan Benefits shall be distributed in cash in accordance with this Section V.
Distributions shall only be made after a Participant incurs a Separation from
Service.
(a)Default Distribution Form. Unless the Participant has made a valid election
to the contrary or except as provided in Section VI.(b), the Participant’s Plan
Benefit shall be distributed in a lump sum in the first Quarter that is at least
twelve (12) months after the date the Participant incurs a Separation from
Service.
(b)Distribution Election. A Participant is permitted to make an initial election
regarding the timing and form of distribution of his or her Plan Benefit as
follows:
(1)Election Procedure. A Participant who is eligible to participate in the
ESIP-RP on his or her first hire date and who completes a valid salary deferral
election under the DCP within 30 days of such date may also elect his or her
time and form of distribution under this ESIP-RP on or before the date that is
30 days after his or her first hire date. Any other Participant may elect his or
her time and form of distribution no later than the later of December 31, 2006
and the last day of the calendar year in which the Participant first completes a
valid salary deferral election under the DCP, or such earlier date as specified
by the Committee. Such an election shall be made by filing the prescribed form
with the Committee.
(2)Time and Form of Distribution.
A Participant may make a timely election to receive his or her Plan Benefit only
in the following forms and times:
(A)In a lump sum payable in the first Quarter or in the first January that is
one or more whole years (as elected by the Participant) following the date the
Participant incurs a Separation from Service; or
(B)In ten (10) or fewer approximately equal annual installments, commencing in
the first Quarter or in the first January that is one or more whole years (as
elected by the Participant) following the date the Participant incurs a
Separation from Service. Subsequent installments will be paid each January.
(c)Valuation of Stock Units/Determination of Installment Payments. The amount of
the cash payment pursuant to Section V.(a) or (b) attributable to any Account to
which Stock Units are credited shall be determined by dividing the number of
such Stock Units credited to the Participant’s Account as of the first business
day of the Quarter in which the distribution is made by the number of annual
payments remaining to be made, and by converting the resulting number


2018.01.ESIP-RP.2
52
 

--------------------------------------------------------------------------------







of Stock Units to a cash amount by multiplying such number of Stock Units by the
Chevron Stock price as of the close of business as reported on the New York
Stock Exchange for the first business day of the Quarter which includes the date
payment is made under the ESIP‑RP.
(d)Change of Distribution Form Election. The form and time of distribution (as
determined pursuant to Section V.(a) or (b)) may be changed in accordance with
the requirements of this Section V.(d) and such additional procedures as may be
prescribed by the Committee in its sole discretion, subject to the following
requirements:
(1)Such an election shall only be valid if it is made at least twelve (12)
months prior to the original payment date and postpones the commencement of such
payment(s) to at least five (5) years after the date the original payment(s)
were scheduled to commence. The new election can be a lump sum payment or ten or
fewer installments payable or commencing in the first Quarter or the first
January that is five or more whole years after the date the original payment(s)
were scheduled to commence. All installment payments shall be made in cash and,
after the first such installment, shall be paid in January; and
(2)For purposes of this ESIP‑RP, “payment date” means the date a lump sum is
payable or the date the first of a series of installments is payable.
Installment payments shall be considered to be one payment.
(e)Acceleration of Payments. Except with respect to an Unforeseeable Emergency;
a Participant may not elect to accelerate an irrevocable distribution of any
portion of his or her Plan Benefit prior to the date it would otherwise be
distributed; provided that an election change permitted under Section V.(d)
shall not be considered to be an accelerated distribution solely because such
change results in a change to the time and/or form of distribution.
(f)Unforeseeable Emergency.
(1)A Participant may request distribution of such portion of his or her Account
to the extent reasonably necessary to satisfy an Unforeseeable Emergency (which
may include amounts necessary to pay any Federal, state, local, or foreign
income taxes or penalties reasonably anticipated to result from the
distribution).
(2)Determinations of amounts reasonably necessary to satisfy the Unforeseeable
Emergency will take into account any additional compensation that is available
to the Participant to satisfy the Unforeseeable Emergency with the exception of
benefits:
(A)Under a pension plan qualified under section 401(a) of the Code (including
any amount available as a plan loan); or
(B)Available due to the Unforeseeable Emergency under another nonqualified
deferred compensation plan within the meaning of section 409A of the Code (or
would be such a nonqualified deferred compensation plan if it was not
grandfathered under the effective date provisions of section 409A of the Code).
(3)Notwithstanding Section V.(c), the date the Committee approves the request
for such an Unforeseeable Emergency distribution shall be used for purposes of
determining the


2018.01.ESIP-RP.2
53
 

--------------------------------------------------------------------------------







number of Stock Units credited to a Participant’s Account, as well as the
valuation of these Stock Units; provided, however, that any earnings credited
under Section IV.(b) during the Quarter in which the Committee approves the
request shall be deemed to be credited as of such date if necessary to satisfy
the Unforeseeable Emergency.
(g)Cashout Limit. Notwithstanding any other provision of this Section V., if a
Participant’s Plan Benefit upon Separation from Service is less than $50,000
(not including the Participant’s Grandfathered Amount) as of the first business
day of the first Quarter that is at least 12 months following the date the
Participant incurs a Separation from Service, then such Plan Benefit shall be
distributed in a lump sum during such Quarter.
SECTION VI.    DEATH BENEFITS.
(a)Beneficiary Designation. A Participant may designate, in the manner and on
the form prescribed by the Committee, one or more Beneficiaries to receive
payment of any Plan Benefit that is undistributed at the time of the
Participant’s death. A Participant may change such designation at any time by
filing the prescribed form in the manner established by the Committee. No
Beneficiary designation shall be effective until it is filed in accordance with
the procedures established by the Committee. If a Beneficiary has not been
designated or if no designated Beneficiary survives the Participant,
distribution will be made to the Participant’s surviving spouse as Beneficiary
if such spouse is then living or, if not, in equal shares to the then living
children of the Participant as Beneficiaries or, if none, to the Participant’s
estate as Beneficiary.
(b)Time and Form of Death Benefit. If a Participant who has made a valid
election as to the form and time of the payment of his or her Account dies, then
the Beneficiary shall receive the payment(s) on the date(s) elected by the
Participant and at the same time and in the same form as the Participant would
have received such payment(s), except that the Beneficiary may request a
distribution on account of an Unforeseeable Emergency as described in Section
V.(f). If such a Participant has not made a valid election as to the time and
form of his distribution, then payment shall be made in a lump sum on the date
that is six months following the date of the Participant’s death.
SECTION VII. MISCELLANEOUS.
(a)Forfeitures. Plan Benefits shall be fully vested at all times; provided,
however, that, if a Participant engages in Misconduct the Committee (or its
delegate) may determine that any balance in the Participant’s Account
attributable to allocations to the ESIP-RP on or after June 29, 2005 and the
date of the Participant’s Misconduct shall be forfeited.
(b)Funding. The ESIP-RP shall be unfunded, and all Plan Benefits shall be paid
only from the general assets of the Corporation.
(c)Tax Withholding. All distributions shall be net of any applicable payroll
deductions including, but not limited to, any federal, state or local income tax
withholding. In addition, any withholding amount required under the Federal
Insurance Contributions Act with respect to a Participant’s Plan Benefit prior
to the date a distribution shall be paid through withholding from the
Participant’s salary or other income from the Corporation; provided, however,
that if such


2018.01.ESIP-RP.2
54
 

--------------------------------------------------------------------------------







amounts are not withheld in this manner, then these withholdings shall be
debited from the Participant’s Plan Benefit.
(d)No Employment Rights. Nothing in the ESIP-RP shall be deemed to give any
individual a right to remain in the employ of the Corporation nor affect the
right of the Corporation to terminate any individual’s employment at any time
and for any reason, which right is hereby reserved.
(e)No Assignment of Property Rights. Except as may be required by applicable
law, or as is described below relating to domestic relations orders, no Plan
Benefit or property interest in this ESIP-RP may be assigned (either at law or
in equity), alienated, anticipated or subject to attachment, bankruptcy,
garnishment, levy, execution or other legal or equitable process. Any act in
violation of this Section VII.(e) shall be void. Notwithstanding the foregoing,
the creation, assignment or recognition of a right to all or any portion of a
Participant’s Plan Benefit hereunder pursuant to a domestic relations order (as
defined in section 414(p)(1)(B) of the Code) that is valid under applicable
state law and not preempted by ERISA shall not constitute a violation of this
Section VII.(e). Effective June 1, 2017, the Corporation shall no longer accept
domestic relations orders under the Plan.
(f)Effect of Change in Capitalization on Participant’s Accounts. In the event of
a stock split, stock dividend or other change in capitalization affecting
Chevron Stock, an appropriate number of Stock Units shall be substituted for, or
added to, each Stock Unit then credited on behalf of each Participant's Account,
and such substituted or added Stock Unit shall be subject to the same terms and
conditions as the original Stock Unit.
(g)Administration. The ESIP-RP shall be administered by the Committee. No member
of the Committee shall become a Participant in the ESIP-RP. The Committee shall
make such rules, interpretations and computations as it may deem appropriate.
The Committee shall have sole discretion to interpret the terms of the ESIP-RP,
make any factual findings, and make any decision with respect to the ESIP-RP,
including (without limitation) any determination of eligibility to participate
in the ESIP-RP, eligibility for a Plan Benefit, and the amount of such Plan
Benefit. The Committee’s determinations shall be conclusive and binding on all
persons. Subject to the requirements of applicable law, the Committee may
designate other persons to carry out its responsibilities and may prescribe such
conditions and limitations as it may deem appropriate in its sole discretion.
(h)Amendment and Termination. The Corporation expects to continue the ESIP-RP
indefinitely. Future conditions, however, cannot be foreseen. Subject to
Section VIII., the Corporation shall have the authority to amend or to terminate
the ESIP-RP at any time and for any reason, by action of its board of directors
or by action of a committee or individual(s) acting pursuant to a valid
delegation of authority. In the event of an amendment or termination of the
ESIP-RP, the number of Stock Units credited to a Participant’s ESIP Restoration
Account shall not be less than the number of Stock Units to which he or she
would have been entitled to as of the date of such amendment or termination, as
adjusted for subsequent cash dividends as described in Section IV.(b).




2018.01.ESIP-RP.2
55
 

--------------------------------------------------------------------------------







(i)Effect of Reemployment. If any Participant who has incurred a Separation from
Service is reemployed, such Participant shall continue to receive any amounts
attributable to his or her previous employment according to his or her existing
distribution schedule under the Excess Plan or this ESIP-RP, as applicable. The
Plan Benefit of a reemployed Participant that is attributable to such additional
service shall be allocated to a new Account. When the reemployed Participant
subsequently incurs a Separation from Service, such new Account will be
distributed in accordance with Section V. of this ESIP-RP without regard to any
election made with respect to, or distribution schedule applicable to, amounts
attributable to the Participant’s previous employment. For this purpose, a
distribution election only with respect to the Plan Benefit attributable to the
additional service that is made by the Participant no later than the last day of
the calendar year immediately preceding the first calendar year in which such
Plan Benefit accrues or such earlier date as specified by the Committee shall be
treated as the initial distribution election under Section V.(b) with respect to
such Plan Benefit. A Participant who has incurred a Separation from Service
without terminating his or her employment relationship with the Company shall be
considered to be reemployed for purposes of this Section VII.(i) when the
Participant begins to actually perform services for the Company, and any amounts
allocated with respect to the Participant prior to such time shall be
attributable to his or her previous employment.
(j)Excess Plan/Top-Hat Plan Status. To the extent that the ESIP-RP provides a
benefit in excess of the limitations on contributions and benefits imposed by
section 415 of the Code, the ESIP-RP is intended to be an “excess benefit plan”
within the meaning of section 3(36) of ERISA, that is an unfunded deferred
compensation program. Otherwise, the ESIP-RP is intended to be an unfunded
deferred compensation program that is maintained “for a select group of
management or highly compensated employees” as set forth in Title I of ERISA.
The ESIP-RP shall be implemented, administered and interpreted in a manner
consistent with this intention.
(k)Successors and Assigns. The ESIP-RP shall be binding upon the Corporation,
its Successors and Assigns. Notwithstanding that the ESIP-RP may be binding upon
a Successor or Assign by operation of law, the Corporation shall also require
any Successor or Assign to expressly assume and agree to be bound by the ESIP-RP
in the same manner and to the same extent that the Corporation would be if no
succession or assignment had taken place.
(l)409A Compliance. This ESIP‑RP is intended to comply with section 409A of the
Code and shall be interpreted in a manner consistent with that intent.
Notwithstanding the foregoing, in the event there is a failure to comply with
section 409A of the Code (or the regulations thereunder), the Committee shall
have the discretion to accelerate the time or form of payment of a Participant’s
Plan Benefit, but only to the extent of the amount required to be included in
income as a result of such failure.
(m)Choice of Law. The ESIP-RP shall be administered, construed and governed in
accordance with ERISA, the Code, and, to the extent not preempted by ERISA, by
the laws of the State of California, but without regard to its conflict of law
rules. Notwithstanding the foregoing, domestic relations orders and the Section
II.(y) definition of Misconduct shall be subject to the jurisdiction’s law that
would otherwise be applicable, but without regard to that particular
jurisdiction’s conflict of laws rules.




2018.01.ESIP-RP.2
56
 

--------------------------------------------------------------------------------







SECTION VIII. CHANGE IN CONTROL.
Notwithstanding any other provisions of the ESIP-RP to the contrary, the
provisions of this Section VIII. shall apply during the Benefit Protection
Period.
(a)Restrictions on Amendments During Benefit Protection Period. Notwithstanding
Section VII.(h), except to the extent required to comply with applicable law, no
amendment of the ESIP-RP (other than an amendment to reduce or discontinue
future allocations under the ESIP-RP after the end of the Benefit Protection
Period) that is executed or first becomes effective during the Benefit
Protection Period shall:
(1)Deprive any individual who is a Participant on the Benefit Protection Period
Commencement Date or immediately prior to a Change in Control of coverage under
the ESIP-RP as constituted at the time of such amendment;
(2)Deprive any individual who is a Beneficiary with respect to an individual who
is a Participant on the Benefit Protection Period Commencement Date or
immediately prior to a Change in Control of any benefit to which he or she is
entitled on the Benefit Protection Period Commencement Date or may become
entitled during the Benefit Protection Period;
(3)Reduce the amount of benefits provided under the ESIP‑RP below the benefits
provided under the ESIP-RP on the day prior to the Benefit Protection Period
Commencement Date;
(4)Amend Sections II (c), II (d), II (f), II (ii), VII.(k), or VIII. of the
ESIP‑RP; or
(5)Terminate the ESIP‑RP.
(b)Exception to Section VIII.(a). Section VIII.(a) shall not apply to the extent
that (i) the amendment or termination of the ESIP-RP is approved after any plans
have been abandoned to effect the transaction which, if effected, would have
constituted a Change in Control and the event which would have constituted the
Change in Control has not occurred, and (ii) within a period of six months after
such approval, no other event constituting a Change in Control shall have
occurred, and no public announcement of a proposed event which would constitute
a Change in Control shall have been made, unless thereafter any plans to effect
the Change in Control have been abandoned and the event which would have
constituted the Change in Control has not occurred. For purposes of this
Section VIII., approval shall mean written approval (by a person or entity
within the Corporation having the authority to do so) of such amendment or
termination.
(c)Restrictions on Certain Actions Prior to or Following, a Change in Control.
Notwithstanding any contrary provisions of the ESIP-RP and except to the extent
required to comply with applicable law, (i) any amendment or termination of the
ESIP-RP which is executed or would otherwise become effective prior to a Change
in Control at the request of a third party who effectuates a Change in Control
shall not be an effective amendment or termination of the ESIP-RP during the
Benefit Protection Period; and (ii) the ESIP-RP shall not be amended at any time
if to do so would adversely affect the rights derived under the ESIP-RP from
this Section VIII. of any individual who is a Participant during the Benefit
Protection Period or a Beneficiary with


2018.01.ESIP-RP.2
57
 

--------------------------------------------------------------------------------







respect to a Participant during the Benefit Protection Period. Furthermore,
following a Change in Control, no person shall take any action that would
directly or indirectly have the same effect as any of the prohibited amendments
listed in Section VIII.(a).
(d)ESIP Restoration Benefit. Each of a Participant’s Stock Units shall be
converted to a dollar amount immediately after a Change in Control in an amount
equal to the greater of (i) the highest price per share of Chevron Stock (the
“Shares”) paid to holders of the Shares in any transaction (or series of
transactions) constituting or resulting in a Change in Control or (ii) the
highest closing price of a Share as reported on the New York Stock Exchange,
Inc. Composite Transaction Report during the ninety-day period ending on the
date of a Change in Control. Thereafter deemed earnings shall be added to the
unpaid portion of the total dollar amount of the Participant’s Plan Benefit as
if such amounts were invested in the Vanguard Prime Money Market Fund. If for
any reason such fund ceases to exist, earnings shall be determined based upon
the earnings rate associated with the successor to such fund.
(e)Distribution of Plan Benefits. A Change in Control shall not affect the time
and form of distributions under the Plan.
(f)Establishment of a Trust. Notwithstanding anything contained in the ESIP-RP
to the contrary, nothing herein shall prevent or prohibit the Corporation from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the ESIP-RP.
(g)No Forfeitures. During the Benefit Protection Period, a Participant's ESIP-RP
Benefit shall not be subject to forfeiture under any circumstances.
(h)Miscellaneous.
(1)The provisions of the ESIP-RP shall be deemed severable and the validity or
enforceability of any provision shall not affect the validity or enforceability
of the other provisions hereof.
(2)The Corporation’s obligation to make the payments and provide the benefits
provided for in the ESIP-RP and otherwise to perform its obligation hereunder
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Corporation
may have against the Participant or others.
(3)No provision of the ESIP-RP may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Participant and the Corporation. No waiver by either party hereto at any time of
breach by the other party hereto of, or compliance with, any condition or
provision of this ESIP-RP to be performed by such other party, shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time.




2018.01.ESIP-RP.2
58
 

--------------------------------------------------------------------------------







SECTION IX.    GRANDFATHERED PROVISIONS.
Notwithstanding any provision of the main text of the ESIP-RP, any provision in
an Appendix shall supersede any contrary provision herein unless the Appendix
specifically states to the contrary.


SECTION X.
    EXECUTION.

Approved by the Board at a meeting held on July 26, 2017 and effective January
1, 2018 and executed pursuant to the Board’s delegation.


By /s/ Enrique Hernandez, Jr.     
E. Hernandez Jr., Chairman




Date 7/28/17     






2018.01.ESIP-RP.2
59
 

--------------------------------------------------------------------------------








APPENDIX A
to the
CHEVRON CORPORATION ESIP RESTORATION PLAN
(As Amended and Restated as of January 1, 2018)


This Appendix A applies to a Participant’s Grandfathered Amount.


Section I. Applicable Provisions. The provisions of the ESIP-RP which were in
effect on July 1, 2002 [the “July 1, 2002 ESIP-RP”, a copy of which is Appendix
A to the Chevron Corporation ESIP Restoration Plan (as Amended and Restated as
of July 1, 2006)], as modified by this Appendix A, shall govern a Participant’s
Grandfathered Amount.


Section II. Distribution Form Elections. The phrase “No later than 30 days after
the date the Employee ceases to be an Employee” in Section 4(b)(i) of the July
1, 2002 ESIP-RP is hereby replaced with “On or prior to the last day of the
Quarter in which the Participant incurs a Separation from Service”.


Section III. Valuation of Stock Units/Determination of Installment Payments. The
amount of the cash payment attributable to any Account to which Stock Units are
credited shall be determined by dividing the number of such Stock Units credited
to the Participant’s Account as of the first business day of the Quarter in
which the distribution is made by the number of annual payments remaining to be
made, and by converting the resulting number of Stock Units to a cash amount by
multiplying such number of Stock Units by: (i) effective prior to January 1,
2018, the average daily trade price for the Chevron stock fund within the ESIP
as of the first business day of the Quarter which includes the date payment is
made under the ESIP-RP; or (ii) effective on or after January 1, 2018, the
Chevron Stock price as of the close of business as reported on the New York
Stock Exchange as of the first business day of the Quarter which includes the
date payment is made under the ESIP-RP.




Section IV. Earnings. As of the payment date of a cash dividend paid with
respect to shares of Chevron Stock, each Participant’s Account shall be credited
with the number of Stock Units determined by multiplying the number of Stock
Units in such Account on the day prior to the ex-dividend date by the per share
amount of such dividend, and by dividing the resulting amount by: (i) effective
prior to January 1, 2018, the average share price obtained in connection with
the reinvestment of the dividend in the Chevron stock fund within the ESIP; or
(ii) effective on or after January 1, 2018, the Chevron Stock price as of the
close of business as reported on the New York Stock Exchange as of the payment
date.
















2018.01.ESIP-RP.2
60
 

--------------------------------------------------------------------------------







APPENDIX B
to the
CHEVRON CORPORATION ESIP RESTORATION PLAN
(As Amended and Restated as of January 1, 2018)


This Appendix B applies to a Participant who incurred a Separation from Service
between January 1, 2005 and December 31, 2008 and has an undistributed accrued
benefit under the ESIP-RP on January 1, 2009.


Section I. Form of Distribution. The Plan Benefit of a Participant who incurred
a Separation from Service between January 1, 2005 and December 31, 2008 shall be
paid in accordance with


(i)
the Participant’s election in effect on December 31, 2008 or, if no election was
in effect on December 31, 2008, the default distribution form specified in
Section 4(a) of the Chevron Corporation ESIP Restoration Plan (Amended and
Restated as of July 1, 2006) (the “2006 Plan”), and



(ii)
Section 4(e) of the 2006 Plan, if applicable.



Section II. Changes to Time and Form of Distribution. The time and form of
distribution may be changed only as permitted under the provisions of the main
text of the ESIP-RP; except that the reference to “ten (10) or fewer
approximately equal annual installments” shall be replaced with “fifteen (15) or
fewer approximately equal installments” for a Participant who incurred a
Separation from Service between January 1, 2005 and December 31, 2005.


Section III. Valuation of Stock Units/Determination of Installment Payments. The
amount of the cash payment attributable to any Account to which Stock Units are
credited shall be determined by dividing the number of such Stock Units credited
to the Participant’s Account as of the first business day of the Quarter in
which the distribution is made by the number of annual payments remaining to be
made, and by converting the resulting number of Stock Units to a cash amount by
multiplying such number of Stock Units by: (i) effective prior to January 1,
2018, the average daily trade price for the Chevron stock fund within the ESIP
as of the first business day of the Quarter which includes the date payment is
made under the ESIP-RP; or (ii) effective on or after January 1, 2018, the
Chevron Stock price as of the close of business as reported on the New York
Stock Exchange as of the first business day of the Quarter which includes the
date payment is made under the ESIP-RP.


Section IV. Earnings. As of the payment date of a cash dividend paid with
respect to shares of Chevron Stock, each Participant’s Account shall be credited
with the number of Stock Units determined by multiplying the number of Stock
Units in such Account on the day prior to the ex-dividend date by the per share
amount of such dividend, and by dividing the resulting amount by: (i) effective
prior to January 1, 2018, the average share price obtained in connection with
the reinvestment of the dividend in the Chevron stock fund within the ESIP; or
(ii) effective on or after


2018.01.ESIP-RP.2
61
 

--------------------------------------------------------------------------------







January 1, 2018, the Chevron Stock price as of the close of business as reported
on the New York Stock Exchange as of the payment date.




2018.01.ESIP-RP.2
62
 